Citation Nr: 1112026	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for asthma.

2.  Entitlement to an evaluation in excess of 10 percent for a talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies.

3.  Entitlement to an evaluation in excess of 10 percent for right scrotum pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1994 to October 1995 and from February 1998 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  

The issue of entitlement to increased evaluations for asthma and a talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies, is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

The Veteran's right scrotum pain is characterized by episodes of sharp pain three to four times a month that are incapacitating for five to ten minutes.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right scrotum pain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.115b, Diagnostic Code (DC) 7599-7525 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity 

to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In June 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2007 rating decision, 
July 2009 SOC, and February 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the June 2007 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right scrotum pain has been rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7525, which directs that the disorder be rated as a urinary tract infection.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management warrant a 10 percent disability rating.  Recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management warrant a 30 percent rating.

July 2004 VA treatment records indicate that the Veteran had occasional scrotal pain after intercourse but that the pain was bearable.  At a May 2005 VA examination he reported intermittent sharp pains in the right scrotum since an in-service vasectomy.   The pain occurred once a month and subsided after 5 to 10 minutes.  There was no tenderness to the scrotum unless it was directly pressed.  On examination there was minimal enlarging of the epididymis bilaterally.  At a July 2007 VA examination the Veteran reported that he continued to have pain in the right testicular area approximately two times per month that lasted for 5 to 10 minutes.  He did not know what caused the pain.  On examination the genitalia were normal.  The examiner's diagnosis included testicular pain, status post surgery of the scrotum.  At the June 2010 hearing the Veteran testified that he had sharp pain three to four times a month and that it lasted for 5 to 10 minutes.

After reviewing the evidence, the Board finds that the Veteran does not qualify for a an evaluation in excess of 10 percent for right scrotum pain.  The record does not indicate that he requires drainage, frequent hospitalization or continuous intensive management, which are required for a 30 percent evaluation, the next highest available.  See 38 C.F.R. § 4.115b, DC 7525.  Furthermore, there are no other applicable diagnostic codes in the present case.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected right scrotum pain, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right scrotum pain is denied.

REMAND

A.  Increased Evaluation for Asthma

38 C.F.R. § 4.97, Diagnostic Code 6602, provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent predicted, or FEV-1/FVC (forced vital capacity) of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or asthma requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to DC 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record..

The Veteran underwent a VA respiratory examination in May 2005 at which he reported that he used an inhaler for his asthma.  He did not notice what had caused the increase in his asthma attacks, but reported that when he had coughing he got shortness of breath.  He did not have attacks on a daily basis, did not know what precipitated the attacks, and had not been on antibiotics recently.  He reported getting shortness of breath with exertion, and said he saw a pulmonologist approximately every six months.  His medications were Fluticasone and salmeterol, one inhalation every 12 hours, Montelukast 10 mg one tablet daily, and albuterol two puffs every four hours as needed.  

On examination the Veteran's chest was clear and his lungs were clear to auscultation.  Pulmonary function tests from treatment that the examiner reviewed showed FVC 76.9 of percent, FEV-1 75.9 of percent, and FEV-1/FVC of 81 percent.  Additional testing from treatment that the examiner reviewed showed an FVC of 80 percent, FEV-1 of 84 percent, and an FEV-1/FVC of 86 percent.  A note from May 2004 showed a mild restrictive defect and positive bronchodilator response.  The examiner diagnosed the Veteran with bronchial asthma with minimal functional impairment.

In July 2007 the Veteran had another VA respiratory examination.  He continued to have periodic problems with wheezing, and he used Levalbuterol once a day and a formoterol inhaler twice a day.  He had not needed emergency treatment for his asthma for many years, had no cough, and Levalbuterol relieved the symptoms without difficulty.  The examination notes indicate that the Veteran did not appear for pulmonary function testing, and he was diagnosed with bronchial asthma.  November 2008 and February 2009 VA treatment notes that his medications included a Formoterol inhaler and a Mometasone inhaler, and his diagnosis included asthma.

At another VA respiratory examination in October 2009, the examiner wrote that there was no note of emergency treatment for asthma.  The examiner felt that the course since onset had been stable, and she described the treatment as an inhaled bronchodilator and an inhaled anti-inflammatory.  It was noted that the Veteran did not use oral steroids, parenteral steroids, antibiotics, or other immunosuppressives.  There were no side effects from the current treatment, the treatment response was good, and the symptoms were relieved by treatment.  Acute asthma attacks occurred less than once a year and the Veteran had several clinical visits per year for exacerbations.  There was no history of a cough or hemoptysis, and the Veteran had wheezing at least once a day.  He had occasional dyspnea at rest and with mild exertion, and he frequently had dyspnea on moderate and severe exertion.  There was no history of respiratory failure and no periods of incapacitation.

On examination there were no abnormal respiratory findings.  The examiner felt that the Veteran had mild impairment between asthma attacks.  Pulmonary function testing showed pre-medication results of FEV-1 of 84 percent, FVC 94, and FEV-1/FVC 69 percent.  It was noted that the testing showed a minimal obstructive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 50 and 75 percent of the flow volume curve.  Lung volume and diffusion capacity were within normal limits, and there was significant response to bronchodilator.  The examiner diagnosed the Veteran with mild persistent asthma that was in the category of obstructive respiratory disease.  There were no significant occupational effects, and the effects in activities of daily living were mild for chores and moderate for exercise and sports. 

VA treatment notes from April 2010 indicate that the Veteran was prescribed Fluticasone, Albuterol, and Mometasone.  He was also given a prescription for Medrol.  Information which the Veteran submitted indicates that Fluticasone is a corticosteroid and that Mometasone is a synthetic steroid hormone.  However, the Board notes that inhaled medication cannot qualify an individual for a 60 percent evaluation.  Medrol, which is taken orally, is a systemic corticosteroid.  However, the treatment records which have been associated with the claims file only show that the Veteran had had one course of it, which began in April 2010.  The Veteran indicated at the June 2010 hearing that he was to have additional courses of Medrol.  Therefore, the claim must be remanded in order to obtain additional treatment records to determine whether the Veteran qualifies for a higher evaluation based on use of systemic (oral or parenteral) corticosteroids.

B.  Increased Evaluation for a Talar Dome Fracture and Degenerative
Joint Disease, Right Ankle, Status Post Arthroscopy,
with Removal of Loose Bodies

The Veteran is also seeking an evaluation in excess of 10 percent for his service-connected talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies.  At a July 2007 VA examination he reported constant pain that flared when he stood for two to three hours.  When the pain got severe the right ankle would swell.  There was no impact on his occupation as a salesperson, and no impact on his activities of daily living, except that he could not do recreational activities such as running and jumping.  He wore a gel air cast.  February 2009 VA treatment records indicate that he was taking Tramadol for pain.

At the June 2010 hearing the Veteran testified that he has to get out of bed slowly because of his ankle, and can fall if he gets up too quickly.  It is swollen in the morning, he has sharp pain, and he could not wear shoes due to pain.  There were gel inserts in his sneakers and he had difficulty walking up stairs.  The Veteran further testified that his right ankle had gotten worse and that he could no longer do things such as walking for a long period or running with his children.  

The Veteran's most recent VA examination was over three and a half years ago, and he has testified that his right ankle has worsened since then.  The Court has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, the claim for an evaluation in excess of 10 percent for a talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies, must be remanded in order for the Veteran to be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for increased evaluations for asthma and a talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Request VA treatment records from the Buckeye Health Care Clinic from April 2010 to the present.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination to evaluate his right ankle.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding the talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

4.  Thereafter, readjudicate the Veteran's claim for increased evaluations for the service-connected asthma and talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies.  If the decision remains adverse to the Veteran, he and his representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


